Citation Nr: 1500846	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-17 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left leg disability, claimed as muscle atrophy.

2.  Entitlement to service connection for a low back disability, claimed as protruded lumbar disc.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to September 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Travel Board hearing in March 2014 before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

The Virtual VA paperless claims processing system contains the transcript from the March 2014 Travel Board hearing and VA treatment records dated from September 2010 to March 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative or not pertinent to the present appeal.  

The issues of entitlement to service connection for a left leg disability and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 2005 rating decision denied entitlement to service connection for muscle atrophy of the left leg based on the determination that the left leg disability existed prior to service and was not aggravated by service.

2.  New evidence received since the September 2005 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for muscle atrophy of the left leg.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision, which denied the claim of service connection for muscle atrophy of the left leg, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2014).

2.  The additional evidence received since the September 2005 rating decision is new and material, and the claim for entitlement to service connection for muscle atrophy of the left leg is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claim for entitlement to service connection for a left leg disability, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO previously denied entitlement to service connection for a left leg disability in final rating decisions dated in January 1967, October 1976, May 2004, and September 2005.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In February 2007, the Veteran filed a claim to reopen entitlement to service connection for a left leg disability.  In a December 2008 rating decision, the RO denied entitlement to service connection for a left leg disability, finding that the evidence submitted was not new and material.  In October 2009, the Veteran submitted additional evidence prior to the expiration of the appeal period, and in September 2010, the RO issued a subsequent rating decision, finding that the evidence submitted was not new and material.  See 38 C.F.R. § 3.156(b).  The Veteran has appealed this rating decision.

At the time of the last final rating decision in September 2005, whereby the RO denied service connection for muscle atrophy of the left leg, the evidence consisted of the Veteran's service treatment records, VA and private treatment records, and lay statements in support of the claim.  The Veteran's service treatment records showed that the Veteran's muscle atrophy of the left leg existed prior to service.  A September 1966 Medical Board proceeding revealed that the Veteran was discharged from service due to physical disqualification due to his left leg disability.  In September 2005, the RO denied the claim for entitlement to service connection for muscle atrophy of the left leg based on the determination that it pre-existed service and was not aggravated by service.  The Veteran did not appeal the denial, and it became final.  

The additional evidence presented since the last final denial in September 2005 includes additional VA treatment records, buddy statements, and lay statements from the Veteran.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in September 2005, and it raises a reasonable possibility of substantiating the claim insofar as these new submissions provide greater context to the Veteran's lay contentions.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a left leg disability, claimed as muscle atrophy.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left leg disability, claimed as muscle atrophy, is reopened, and to this extent only, the appeal is granted.


REMAND

In a response dated in June 2007, the Social Security Administration (SSA) indicated that the Veteran had filed an SSA claim that had been denied.  Although the Veteran's SSA claim was denied, the medical records used to deny the claim may contain pertinent medical information regarding the Veteran's claims.  The RO should therefore obtain all records from the SSA pertaining to the Veteran's claims for disability benefits.

Additionally, during the Veteran's March 2014 Travel Board hearing, he indicated that he had been treated by Dr. Moody and Dr. Holm for his left leg.  He indicated that he was not sure whether he had provided any of these private treatment records to the VA.  The Veteran also indicated that he saw a private family doctor for his back when he was discharged from service in the 1970's.  While on remand, the RO should attempt to obtain consent and authorization to release medical information from any private medical provider identified by the Veteran.

As to the Veteran's claim for a left leg disability, the Veteran has contended that his pre-existing left leg disability was permanently worsened as a result of his service.  Specifically, he contended that although he tore his left Achilles tendon as a child, and had many subsequent episodes of pain and swelling, this was never severe enough to require treatment.  He claimed that his problems with his left leg "really began" in basic training.  He noted that no pertinent defects were noted on examination at the time of entrance on active duty; however, during basic training, he tripped and injured his left leg.  He noted that his left leg kept swelling and he was eventually taken to a hospital, where he was treated for over two months.  The Veteran was diagnosed with Achilles tendinitis with cellulitis and a Medical Board recommended that he be separated from service for being physically disqualified.  It was noted that further duty may aggravate the condition.

With respect to the Veteran's contention that his pre-existing left leg disability was aggravated by his period of active duty service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under [38 U.S.C.A. § 1111] requires the government to show by clear and unmistakable evidence both that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).  In light of the foregoing information, the Board observes that an opinion should be obtained regarding whether the Veteran's pre-existing left leg disability was aggravated during his period of active duty service.

As to the Veteran's claim for a low back disability, the Veteran has contended that he tripped and fell during service and injured his back.  He claimed that he was treated for his back injury in service during his treatment for his left leg injury; however, service treatment records are silent for treatment for a low back condition during service.  Post-service treatment records show a history of complaints of chronic low back pain beginning in 1976.  Specifically, in a private treatment record dated in August 1976, the Veteran complained of back pain with an onset in July 1976.  He denied any history of injury, but noted that a small tree hit him across the back two weeks prior.  He was diagnosed with a protruded lumbar disc.  A magnetic resonance imaging of the lumbar spine dated in June 2005 showed evidence of mild bulging of the disc material at L4-L5 and L5-S1 interspaces with hypertrophic changes involving the facet joints.  X-ray imaging dated in June 2005 showed severe disc space narrowing at L4-L5 and L5-S1.  As the Veteran has a current low back disability which he relates to an injury in service, under the duty to assist, he should be afforded a VA examination with etiology opinion as to his current low back disability.

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include the private treatment records from Dr. Moody and Dr. Holm and any other private treatment records identified by the Veteran during his March 2014 Travel Board hearing testimony.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for disability benefits.  Add all such records to the claims file, and appropriately document if such records are unavailable.

3. After the above development has been completed to the extent possible, schedule the Veteran for an appropriate VA orthopedic examination for his left leg disability, claimed as muscle atrophy, and his low back disability.  The entire claims file, including a copy of this remand, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  All necessary tests and studies should be performed, and all findings should be set forth in detail.  

As to the left leg, the examiner should first provide an opinion as to whether the disability clearly and unmistakably preexisted service, and, if so, whether it clearly and unmistakably did not increase in severity in service.  If the examiner is unable to find that the disability did not clearly and unmistakably preexist service, the examiner is then requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability is otherwise etiologically related to service.

As to the low back, the examiner should identify whether the Veteran has a current diagnosed low back disability.  The examiner should determine whether it is at least as likely as not that any currently diagnosed low back disability is etiologically related to his active service.

	The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rationale should be provided for any opinion expressed.  

4. After completing the above development and any other action deemed necessary, adjudicate the Veteran's claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case after according the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


